DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 1-20 filed October 13, 2021 were examined in this final office action necessitated by amendment. Claims 7, 16 and 20 are objected dependent claims that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Response to Arguments
35 USC 101
Applicant’s arguments, see remarks filed October 13, 2021, with respect to rejection under 35 USC 101 have been fully considered and are persuasive.  The rejection has been withdrawn.
35 USC 102
Applicant’s arguments, see remarks filed October 13, 2021, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Ehlen in view of Wang (Wang previously cited under Pertinent Prior Art) teach and/or suggest the amended independent claims. Further review of Ehlen indicates teachings applicable to linguistic elements consistent with Applicant’s instant specification. Wang would have taught Ehlen techniques for weighting clusters.
Applicant’s patent counsel is welcome to schedule a telephonic interview which may help lead to resolution to rejections on the merits.
Allowable Subject Matter
Claims 7, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 10, 13-15, 18 and 19 are rejected under 35 USC 103) as being unpatentable over Ehlen et al., US 2015/0186790 “Ehlen,” in view of Wang et al., US 2010/0169317 “Wang.”    
In Ehlen see at least:
[0005] Automated tools for summarizing product reviews are known in the art, for example as described by Wang and Yaman in U.S. patent application Ser. No. 12/346,903 entitled "Product or Service Review Summarization Using Attributes." However, precision and utility in summarizing product reviews has not been attained using the prior art tools. This is because significant technical challenges exist for summarizing reviews beyond the standard challenges of understanding natural language. Problematic issues include: 
Please note: Please see Wang et al., US application serial number 12/346,903 below under Pertinent Prior Art.
 [0006] (1) Reviewers use many different ways of writing about the same attributes of a product (e.g., "setup," "set-up," "set up," "installation," "configuration," etc.). 
[0007] (2) Multiple attributes are often referred to in the same sentence, often in complex ways. 
[0008] (3) Many sentences in reviews do not refer to any attributes of the product. 
[0009] (4) Attributes that reviewers find salient are often different from "standard" attributes that can be found in a more structured format. 
[0010] (5) Reviewers often use poor grammar and punctuation.
[0011] Accordingly, there is a need in the art for sophisticated tools for the automated analysis and summarization of reviews. Specifically, there is a need for tools that overcome the technical challenges of precisely summarizing relevant product attributes from imprecise and disparately worded reviews.
Regarding claim 10.    A method comprising:
obtaining, from a database, aspect data identifying a plurality of aspects for a user, wherein the aspect data characterizes one or more discrete linguistic elements of corresponding reviews for each of a plurality of items;
[Ehlen: 0020] As used herein, "attribute" or "product attribute" will refer to an aspect of a product that is evaluated in a review, usually in a qualitative manner (e.g. battery life for a device, food quality for a restaurant, etc.).
[Ehlen: 0035] In another embodiment, attributes inventories are obtained automatically from structured public information sources about the product. Such sources might include websites that offer reviews or ratings of consumer products, or e-commerce sites that provide attributes as a means of searching for products. Please note: More on program data storage is under Ehlen-Wang below.
[Ehlen: 0036] In another embodiment, product attributes are discovered automatically from the product reviews themselves, using a variety of text processing techniques. There are generally two steps to automated attribute discovery: (1) discover the words and phrases that reviewers use to describe the product when writing a review (e.g., "battery life" or "speed" or "accuracy"); and (2) learn the differing wording and phrases that reviewers use to describe the same concept and group them into a single model of the concept (e.g., "set up" or "setup" or "installation" or "configuration" are all included in a single attribute called "installation").
[Ehlen: 0040] Step Three: Beyond any lexicalization that may be performed in Step Two, optionally, collocation analysis can be performed to identify multiple word expressions (MWEs) that are common in S and which should be treated as single unitary words. Collocations can be identified in various ways. Please note: Single unitary words meet Applicant’s definition of a linguistic element.
[Ehlen: 0090] Display refinement by attribute. Such side-by-side displays may be dynamic, wherein the user's selection of a specific attribute will change the display. When the user selects one of the attributes (e.g. by clicking or mousing over the attribute in the display), products can be filtered or re-ordered by user manipulation of the attributes. If a user wishes to emphasize or de-emphasize a particular attribute, these can be manipulated at the attribute level and products will be re-selected or re-sorted according to the user's attribute manipulations. Users might manipulate the relative importance of these attributes using various means, including but not limited to HTML user interface controls such as hyperlinks, checkboxes, sliders, radio buttons, etc. In a display such as that depicted in FIG. 3, a set of products is displayed with the corresponding identified attributes, and the products are ranked by "ease of use" score, for example arranged left to right from highest ease of use score score to lowest. This interactive display can be changed by the user's selected of another attribute, for example, "display quality," upon which selection, the displayed set of products and their ranking in the display may be changed accordingly (e.g. left to right order in the exemplar display of FIG. 3.). Optionally, when an attribute is selected, sentences from the reviews that provide evidence on that attribute for that product may also be displayed below.
[Ehlen: 0091] Search refinement by attribute. Similar to the display refinement, a user might also define particular attributes in an initial search query, and products returned in the search would be filtered or re-ordered according to the preferences. For example, consider the query, "LED TV that with good streaming apps that is easy to set up." Such a query could be analyzed by the attribute models and determined to relate to two attributes: Streaming apps and Configuration. A parse of this sentence could then break it into a main search term of a product category (search_term="LED TV"), and two facets of attributes with desired values (streaming_apps="good" and configuration="easy"). Products from the search category would then be filtered or ranked to satisfy these attribute constraints.
[Ehlen: 0093] Personalizing search results or recommendations of products according to attribute profiles. Knowing certain configurations of attributes (or attribute profiles) may help to narrow a set of products from a category that are more appealing to some people than to others. One type of person may value the design of a product and be willing to spend extra money for that attribute, while another type of person may appreciate a good value more than they do design. If such preferences about a consumer are known, different products with these different attribute profiles can be targeted towards two different groups of consumers, offering a shopping experience that is more targeted towards the needs of different types of people.
obtaining, from the database, a plurality of reviews for at least one item;
[Ehlen: 0026] Attribute discovery. A pool of product reviews directed to products from a particular product category is analyzed to determine the attributes upon which consumers judge a product and to determine the wording(s) used by reviewers when describing/evaluating each attribute.
[Ehlen: 0029] Step 1. Attribute References are Harvested. For each product within a product category, reviews are analyzed to determine which attributes have been mentioned in the pool of reviews. Language directed to a specific attribute is detected by segmenting reviews into individual segments (e.g., sentences or phrase "snippets") and analyzing each segment using the attribute models to determine what attribute or attributes the segment addresses, if any. Those segments found to be about a specific attribute are subsequently analyzed for sentiment.
[0036] In another embodiment, product attributes are discovered automatically from the product reviews themselves, using a variety of text processing techniques. There are generally two steps to automated attribute discovery: (1) discover the words and phrases that reviewers use to describe the product when writing a review (e.g., "battery life" or "speed" or "accuracy"); and (2) learn the differing wording and phrases that reviewers use to describe the same concept and group them into a single model of the concept (e.g., "set up" or "setup" or "installation" or "configuration" are all included in a single attribute called "installation").
[Ehlen: 0037] One method to discover the words and phrases reviewers use to describe a product can be summarized as follows:
[Ehlen: 0038] Step One: For a product category (e.g., "LED televisions"), a pool of reviews pertaining to different products within that product category is amassed. An automated language processing tool, as known in the art, such as a sentence segmenter is used to divide each review into a set of review sentences (S) that describe a product. As used herein, "sentences" may refer to complete sentences, segments of sentences, snippets, or other strings of words.
determining portions of the plurality of reviews based on the obtained aspect data;
[Ehlen: 0091] Search refinement by attribute. Similar to the display refinement, a user might also define particular attributes in an initial search query, and products returned in the search would be filtered or re-ordered according to the preferences. For example, consider the query, "LED TV that with good streaming apps that is easy to set up." Such a query could be analyzed by the attribute models and determined to relate to two attributes: Streaming apps and Configuration. A parse of this sentence could then break it into a main search term of a product category (search_term="LED TV"), and two facets of attributes with desired values (streaming_apps="good" and configuration="easy"). Products from the search category would then be filtered or ranked to satisfy these attribute constraints.
generating cluster data identifying clusters of the portions of the plurality of reviews comprising applying a corresponding weight to each of the clusters; and
Rejection is based in part upon the teachings applied to claim 10 by Ehlen and further taught and/or suggested by Ehlen-Wang.
In Ehlen see at least:
[Ehlen: 0043] Step Six. Merging. Attribute candidates comprising alternative words or wordings for the same attribute concept are merged into a single attribute concept to create coherent clusters.
[Ehlen: 0052] This can be accomplished by numerous means known in the art for grouping of semantically similar words/phrases. One is to use a thesaurus-like lexicon (an open source example is WordNet) to look at the semantic similarities among words, which enables grouping of the attributes into reasonable clusters. A second approach is to use a vector space model representation for semantics that will effectively plot all of the attributes and words of a document (review) into an n-dimensional vector space. Vectors that are "close" to each other in that space, due to their usage in similar contexts, will tend to form a cluster that can be thought of as a "concept" (see, for example, Widdows, Dominic (2004). Geometry and Meaning. Center for the Study of Language and Information--Lecture Notes (Book 172). Stanford, Calif., and van Rijsbergen, C. J. (2004). The Geometry of Information Retrieval. Cambridge University Press, Cambridge, UK). Exemplary vector space models include the Latent Semantic Analysis (LSA) and Latent Dirichlet Allocation (LDA), both of which have been used extensively for semantic grouping in research contexts. LDA produces "topic models" from documents, and in the case of reviews a "topic" can be thought of as a single attribute.
Although Ehlen does not expressly mention weighting each cluster, Wang on the other hand would have taught Ehlen such techniques.
In Wang see at least:
[Wang: Abstract] Described is a technology in which product or service reviews are automatically processed to form a summary for each single product or service. Snippets from the reviews are extracted and classified into sentiment classes (e.g., as positive or negative) based on their wording. Attributes are assigned to the reviews, e.g., based on term frequency concepts, as nouns, which may be paired with adjectives and/or verbs. The summary of the reviews belonging to a single product or service is generated based on the automatically computed attributes and the classification of review snippets into attribute and sentiment classes. For example, the summary may indicate how many reviews were positive (the sentiment class), along with text corresponding to the most similar snippet based on its similarity to the attributes (the attribute class).
[Wang: 0016] During the training phase, segmented snippets 102 from the various reviews of the products/services in a category of interest are matched via an attribute discovery mechanism 104 against a predefined set of part-of-speech based patterns (block 106) to harvest candidate attribute names. The candidates are filtered and clustered (block 108), and the resulting clusters stored in an attribute inventory 110. Further, the snippets 102 are used to train a statistical classifier for sentiment classification.
[Wang: 0065] An alternative approach uses the known TF-IDF (term frequency-inverse document frequency) weighted vector space model, which in general represents an attribute (cluster) with a TF-IDF weighted vector of the terms including attribute names, the co-occurring adjectives and (optionally) the co-occurring verbs. More particularly, each attribute is represented by a vector of TF-IDF weights of terms. A snippet is also represented by a TF-IDF weighted vector, and the cosine between the two vectors is used to measure the similarity between the snippet and the attribute. The attribute most similar to the snippet is then assigned to the snippet.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Wang, which applies weights to review attribute clusters would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Wang to the teachings of Ehlen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
generating review summary data identifying a review summary of the at least one item based on the generated cluster data; and
Rejection is based upon the teachings and rationale applied to claim 10 and further taught and/or suggested by Ehlen-Wang.
In Ehlen-Wang see at least:
[Ehlen: 0086] For example, FIG. 2 depicts an exemplary displayed output (201) of a set of attributes for a television. The output depicted in FIG. 2 comprises a picture of the product (202), and the product model number (203). The output also depicts a pair of columns (204 and 205). Column 204 comprises multiple attributes of the television and Column 205 comprises the aggregated score for the television for each attribute, in this example depicted as stars that indicate the ratings for these attributes, e.g. out of five stars or out of ten stars. The exemplary display of FIG. 2 also includes a third column (206). In this column, sentences that provide evidence and explication for the television's ratings are displayed. Such sentences may describe various attributes of the product overall, or may be specific to a selected attribute, such as picture quality, for example, when such attribute is selected by the user, e.g. by clicking on or mousing over it.
storing the review summary data in a database.
Rejection is based upon the teachings and rationale applied to claim 10 and further taught and/or suggested by Ehlen-Wang.
In Ehlen-Wang see at least:
[Wang: 0081] The system memory 530 includes computer storage media in the form of volatile and/or nonvolatile memory such as read only memory (ROM) 531 and random access memory (RAM) 532. A basic input/output system 533 (BIOS), containing the basic routines that help to transfer information between elements within computer 510, such as during start-up, is typically stored in ROM 531. RAM 532 typically contains data and/or program modules that are immediately accessible to and/or presently being operated on by processing unit 520. By way of example, and not limitation, FIG. 5 illustrates operating system 534, application programs 535, other program modules 536 and program data 537.
Please note: Summary data is an example of program data.
Regarding claims 1 and 18: Rejections are based upon the teachings and rationale applied to claim 10 and further taught and/or suggested by Ehlen-Wang regarding system computing components: 
[Ehlen: 0015] Disclosed herein are a variety of systems, methods, computer programs, and other embodiments directed to the automated summarization of product reviews. It will be understood by one of skill in the art that the inventions described herein encompass overlapping subject matter comprising systems, methods, computer program products, and hardware directed thereto. It will be understood by one of skill in the art that the invention is practiced in any computing environment, broadly encompassing any type of computer, computer network, or combinations thereof and that practice of the invention is not limited to any single configuration of computers, operating systems, or programming languages.
[Ehlen: 0016] In one aspect, the inventions described herein comprise systems, wherein specific processes are carried out using a combination of hardware elements and non-transitory computer-readable storage medium having computer-readable program instructions stored therein, i.e. software. In another aspect, the inventions described herein comprise specified methods which are carried out in a computing environment. In another aspect, the inventions described herein comprise memory means which store the specific computer-readable program instructions, i.e. software, which enables practice of the various methods and steps described herein.
Regarding claims 4, 13 and 19: Rejections are based upon the teachings and rationale applied to claims 1, 10 and 18 and further taught and/or suggested by Ehlen-Wang regarding natural language processing: [Ehlen: 0038] … An automated language processing tool, as known in the art, such as a sentence segmenter is used to divide each review into a set of review sentences (S) that describe a product. As used herein, "sentences" may refer to complete sentences, segments of sentences, snippets, or other strings of words. [Ehlen: 0056] Step One: Using a natural language parser, the sentence is parsed into typed dependencies. See [Ehlen: FIG. 1] for a sample parsing of "The brightness is great but the battery life is horrible."
Regarding claims 5, 6, 14 and 15: Rejections are based upon the teachings and rationale applied to claims 1, 10 and 18, and further taught and/or suggested by Ehlen-Wang regarding word/sentence embedding: [Ehlen: 0041] Step Four: Using tokenized sentences from S, optionally with tagged and lexicalized tokens determined in steps three and four, generate a parse tree for each sentence in S. Extract from each noun phrase (NP) any noun, noun-noun, or adjective-noun combinations and add them to a set of attribute candidates. Also adjectives are extracted from all verb-adjective phrases (VP) and retained as candidate attributes. [Ehlen: 0043] Step Six. Merging. Attribute candidates comprising alternative words or wordings for the same attribute concept are merged into a single attribute concept to create coherent clusters. Please note: Ehlen is describing word embedding. [Ehlen: 0044] Attribute Model Creation. Each attribute may be associated with one or more attribute models. The purpose of the attribute model is to identify whether or not a sentence from a consumer review refers to that attribute. The attribute model is a probabilistic prediction of a sentence or sentence segment's association with a specific attribute that relies on the presence and/or proximity of frequently-associated words, grammatical patterns, or any other elements present within the sentences that correlate with the sentence addressing that attribute. Please note: Ehlen is describing sentence embedding.
Claims 2 and 11 are rejected under 35 USC 103 as being unpatentable over Ehlen, US 2015/0186790, and Wang, US 2010/0169317, as applied to claims 1 and 10 further in view of Daultani et al., US 2020/0134011 “Daultani.”   
Rejections are based in part on the teachings and rationale applied to claims 1 and 10, and further taught and/or suggested by Ehlen-Wang-Daultani.
In Ehlen-Wang see at least:
[Ehlen: 0065] In one embodiment, a sentiment model may be generated using two sets of test data comprising a set of sentences that is known to express positive sentiments about an attribute and a set of sentences which is known to express negative or neutral sentiments about an attribute. These are fed into a classifier, as known in the art, which calculates the correlation between a positive sentiment and the presence and/or position of certain words and word strings and other facets of the sentence contents or structure. For example, an attribute model could be instantiated as a set of weighted words or n-grams, represented as a regular expression, a context-free grammar, a hidden Markov model, a vector-space model, a maximum entropy model, a naive Bayes model, a shallow neural net model, a deep belief net, or a combination of these.
Although Ehlen-Wang do not expressly mention generating the review summary data based on applying a pointer-generator network to the generated cluster data, Daultani on the other hand would have taught and suggested to Ehlen-Wang such techniques.
In Daultani see at least:
[Daultani: 0003] There are known techniques for generating a summary of a document, such as a web page.
[Daultani 0054] In this embodiment, an element is a character or a term, or a combination thereof extracted using the algorithms from a document for which a summary is generated. In many cases, the element is a group of characters or terms extracted from a document, although a term that is not included in a document may be extracted as an element as in the SF. Typically, the element is a linguistic cluster of one to several characters or one to several terms.
[Daultani 0096] FIGS. 9 and 10 are diagrams illustrating examples of summaries generated by the generating unit 105. In FIGS. 9 and 10, comparisons of known methods of TextRank and PG (Pointer Generator network) are also shown. TextRank is a type of non-learning models (unsupervised models) similarly to the algorithms described in this embodiment, and an algorithm applying a method of PageRank, which extracts the importance of website pages, to the natural language. PG is a type of learning models (supervised models) that need training data, and an algorithm using convolutional neural network in deep learning. PG is characterized in that sentences included in an entered document are not used as they are but changed so as to be generated as a summary.
[Daultani 0098] FIG. 11 is a flow chart showing an example of processing executed in the summary generating system 1. The processing shown in FIG. 11 is executed by the server 10 when the CPU 11 operates in accordance with the program stored in the memory 12. The processing described below is an example of the processing executed by the functional block shown in FIG. 3.
[Daultani 0099] As shown in FIG. 11, the CPU 11 refers to the product database DB1 stored in the memory 12, and obtains a description of a product for which a summary is generated (S1). In S1, the CPU 11 may select a description of any product from the products having descriptions stored in the product database DB1. For example, the CPU 11 selects a description for which a summary has not been generated as a target to generate a summary.
[Daultani 0100] The CPU 11 obtains an appearance degree w.sub.n,i of each of a plurality of elements c.sub.i included in the description of the product based on each of a plurality of algorithm (S2). In S2, the CPU 11 uses each of BG, NE, SD, SF, Tf-Idf, and attribute extraction to extract elements i from the description, and obtains the appearance degrees w.sub.n,i based on the number of times the elements appear.
[Daultani 0101] The CPU 11 normalizes the appearance degree w.sub.n,i of the element i for each of the algorithms (S3). In S3, the CPU 11 normalizes the appearance degree w.sub.n,i of the element i extracted by each of the algorithms based on the min-max normalization, and obtains the normalized appearance degree w′.sub.n,i.
[Daultani 0102] The CPU 11 determines a threshold value th of filtering based on the distribution of the appearance degrees w′.sub.n,i normalized in S3 (S4). In S4, the CPU 11 determines the threshold value th such that, of all the elements i, the predetermined percentage of the elements i having the higher normalized appearance degrees w′.sub.n,i are extracted.
[Daultani 0103] The CPU 11 filters the elements i based on the appearance degrees w.sub.n,i normalized in S3 and the threshold value th determined in S4 (S5). In S5, the CPU 11 compares an appearance degree w′.sub.n,i of each element i with the threshold value th, and extracts elements i having appearance degrees w′.sub.n,i equal to or more than the threshold value th from all of the elements i. As described above, when the filtering is executed, the values identifying the elements are reassigned, and the elements become elements k.
[Daultani 0104] The CPU 11 selects at least one sentence j from the description of the product based on the normalized appearance degrees w.sub.k of the elements k filtered in S5 (S6). In S6, while satisfying the expressions 3 and 4, the CPU 11 selects at least one sentence j based on the ILP so as to be an approximate solution that maximizes the predetermined objective function indicated by the expression 2. That is, the CPU 11 selects a sentence j such that the sum total of the appearance degree w.sub.k of the selected element k is maximized under the condition that the amount of the selected sentence j is equal to or less than the upper limit value L, the element k included in the selected sentence j is always selected, and the selected element k is always included in any of the selected sentences j.
[Daultani 0105] The CPU 11 generates a summary based on the sentences j selected in S6 (S7), and the processing terminates. In S7, the CPU 11 generates the summary by arranging the sentences j selected in S6 in order. If there is only one sentence j, such a sentence j becomes a summary. The CPU 11 stores the summary generated in S7 in the product database DB1. When the summary is stored in the product database DB1, the summary is displayed on the user terminal 30 when the user accesses the web page of the product.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques taught by Daultani, which generate the review summary data based on applying a pointer-generator network to the generated cluster data, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Daultani to the teachings of Ehlen-Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, Ehlen-Wang-Daultani’s system and methods using the pointer-generator network would be useful in generating a summarization of reviews.
Claims 3 and 12 are rejected under 35 USC 103 as being unpatentable over Ehlen, US 2015/0186790, and Wang, US 2010/0169317, as applied to claims 1 and 10 further in view of Reisman et al., US 2009/0265307 “Reisman.”   
Rejections are based in part upon the teachings and rationale applied to claims 1 and 10, and further taught and/or suggested by Ehlen-Wang-Reisman. Although in Ehlen-Wang the user conducting a product search receives a summarization of multiple reviews of the product, Ehlen-Wang do not expressly mention sending the summarization to a second computer, e.g. second party or third party, in response to a message received from the second computer. Reisman on the other hand would have taught Ehlen-Wang various techniques for distributing the summarization in response to a user request.
In Reisman, see at least:
[Reisman: 0063] Additionally, in accordance with an exemplary embodiment of the claimed invention, the text generator 1300 generates an opinion summary so that the content is personalized for a particular user of the opinion summarization system 1000. The feature extractor 1200 and text generator 1300 filters or customizes the opinions that are used to generate the opinion summary (e.g., only use opinions from certain types of people, or from people who are similar to the user); filters or customizes topic, topic attributes, and topic comparisons discussed in the textual portion of the opinion summary to match the interests of the user; and customizes the language and vocabulary of the text of the opinion summary to the user.
[Reisman: 0064] In accordance with an exemplary embodiment of the claimed invention, the distribution system 1400 distributes and/or transmits the opinion summaries to users in a number of ways, for example: web server, which displays the opinion summaries on an internet site; Internet API (Application Programming Interface), which distributes the opinion summaries in electronic form for consumption by a third party computer program (or for display on a third party web site); Internet widgets, which display the opinion summaries on third party web site; and print publication.
[Reisman: 0065] In accordance with an exemplary embodiment of the claimed invention, the distribution system 1400 can additionally perform one or more of the following: solicit opinions for insertion in the opinion aggregation system 1100; communicate requests for new opinion summaries to the text generator 1300; and communicate information about users to the text generator 1300.
[Reisman: 0066] In accordance with an exemplary embodiment of the claimed invention, the opinion summarization system 1000 can be configured to produce and return summaries on-demand, or to produce and cache summaries before a request is received the user. It is appreciated that the system operator can configured the opinion summarization system 1000 depending on the desired response time, storage efficiency, and computational efficiency.
[Reisman: 0067] Turning now to FIG. 2, there is illustrated an exemplary use of the opinion summarization or summary system 1000 in accordance with an embodiment of the present invention. The opinion summarization system 1000 of FIG. 2 is implemented as an Internet API (Application Programming Interface) in accordance with an exemplary embodiment of the present invention. Preferably, the API has the following features: 
[Reisman: 0068] The direct consumers of the API are web sites (or other Internet or electronic services) operated by a third party, 
[Reisman: 0069] People use the third party web sites either to enter in their opinions on a topic, or to retrieve summaries on a topic; and 
[Reisman: 0070] The web sites then communicate with the API using HTTP/REST protocol either to transmit opinions into the API (as XML documents), or to retrieve topic summaries from the API (as XML documents).
Please note: As illustrated in Fig. 2 step 10, websites periodically poll the API for updated summaries for each topic. The polling results in a message being received at summarization system server.
One of ordinary skill in the art before the effective filing date would have recognized that applying known techniques taught by Reisman, which distribute a summarization of multiple reviews of a product in response to a message from a second computer, e.g. third party website poll of the API, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Reisman to the teachings of Ehlen-Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 8, 9 and 17 are rejected under 35 USC 103 as being unpatentable over Ehlen, US 2015/0186790, and Wang, US 2010/0169317, as applied to claims 5 and 15 further in view of Shah et al., US 2020/0167604 “Shah.”   
Rejections are based in part on teachings and rationale applied to claims 5 and 15 by Ehlen-Wang and further taught and/or suggested by Ehlen-Wang-Shah. Although Ehlen-Wang do not expressly mention the representative portion of each cluster is the longest sentence embedding of each cluster, Shah on the other hand would have taught Ehlen-Wang such techniques.
In Shah, see at least:
[Shah: 0065] Next, a vector representation for each sentence within the core set 506 and the edge set 508, respectively, is computed using a standard method such as term frequency-inverse document frequency (TF-IDF) vectorization or sentence embedding (step 656). A k-means clustering process is then performed on each set of vectors representing the core set 506 or the edge set 508 of each intent of the set of intents 510, respectively, where k equals the desirable (predefined by a user) size of the reduced set (step 658). From each of the k clusters, the longest sentence (utterance) is selected as a representative of the given cluster. Thus, as the per-cluster representatives are collected (and the other in-cluster members are ignored), the cluster sampling process effectively yields an “anti-clustering” effect where the selected samples are maximally spread (step 660). The method 650 ends (step 662).
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques taught by Shah, which select the longest sentence in a cluster as representative of the cluster, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Shah to the teachings of Ehlen-Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0271269 (Chen et al.) November 22, 2007, discloses: [0004] Techniques such as filtering, integration, and summarization have been used for managing, searching and processing high volume enterprise information. Filtering is discussed in Y. Zhang, "Using Bayesian Priors to Combine Classifiers for Adaptive Filtering," in the Proceedings of SIGIR 2004. Integration is discussed in, e.g., Y. Arens et al., "Query reformulation for dynamic information integration," in the Journal of Intelligent Information Systems, 1996. Summarization is discussed in, e.g., M. Hu and B. Liu, "Mining and Summarizing Customer Reviews," in the Proc. of ACM SIG KDD, 2004. These are powerful techniques for managing high volume enterprise information. Nevertheless, the continued growth in the volume and complexity of information being handled requires continued progress.
US 2019/0362020 (Paulus et al.) November 28, 2019, discloses: 
[0059] According to some embodiments, the neural network model 200 (e.g., language model 224) is trained before being employed or used to generate abstractive text summarizations. For this training, various datasets can be used, such as the CNN/Daily Mail dataset, as described in more detail in Hermann, et al., “Teaching machines to read and comprehend,” in NIPS, 2015 and Nallapati, et al., “Abstractive text summarization using sequence-to-sequence rnns and beyond,” Proceedings of SIGNLL Conference on Computational Natural Language Learning, 2016, both of which are incorporated by reference herein. Previous works on abstractive summarization either use an anonymized version of this dataset or the full original article and summary texts. In order to compare against previous results, the neural network model 200 can be trained on both versions of this dataset and evaluated. For the anonymized version, in some embodiments, the pre-processing steps described in further detail in Nallapati, et al., “Abstractive text summarization using sequence-to-sequence rnns and beyond,” Proceedings of SIGNLL Conference on Computational Natural Language Learning, 2016, which is incorporated by reference herein, are followed. For the full-text version, the pre-processing steps in further detail in See, et al., “Get to the point: Summarization with pointer-generator networks,” in ACL, 2017, which is incorporated by reference herein, are followed.
Hu et al., Item V, “Mining and Summarizing Customer Reviews,” discloses: techniques for generating feature-based summaries of customer reviews of product sold online.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        January 11, 2022